JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 30, 2014, be affirmed. Appellant has failed to demonstrate any error in the district court’s dismissal of his complaint for lack of subject matter jurisdiction under the Rooker-Feldman doctrine. Appellant’s claims are “so ‘inextricably intertwined’ with a state court decision that ‘the district court is in essence being called upon to review the state court decision.’ ” Stanton v. D.C. Court of Appeals, 127 F.3d 72, 75 (D.C.Cir.1997) (quoting D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 n. 16, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)); see also Chen v. Raz, 172 F.3d 918 (D.C.Cir.1999) (per curiam) (table) (applying Rook-er-Feldman doctrine to bar review of Superior Court decisions in probate proceedings). Nor has appellant provided any objective basis for questioning the district court’s impartiality. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (“[Judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.